UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7596


ANTHONY EUGENE BROOKS,

                  Petitioner - Appellant,

             v.

N.N. VA. POLICE DEPT.; CITY OF N.N. VA.; JUSTICE DEPT.; U.S.
ATTORNEY; FEDERAL BUREAU OF PRISONS; DARREN SMITH, Warden,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:08-cv-00257-HCM-JEB)


Submitted:    November 13, 2008             Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Eugene Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony          Eugene    Brooks         seeks    to        appeal    the    district

court’s     order       denying    relief       on       his    28    U.S.C.       § 2254       (2000)

petition that included a complaint pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     The order is not appealable unless a circuit justice or

judge   issues      a    certificate          of       appealability.              See    28    U.S.C.

§ 2253(c)(1) (2000).              A certificate of appealability will not

issue     absent        “a    substantial          showing           of    the     denial       of     a

constitutional          right.”          28    U.S.C.          § 2253(c)(2)          (2000).           A

prisoner      satisfies           this        standard          by        demonstrating             that

reasonable     jurists          would     find          that    any        assessment          of     the

constitutional          claims    by     the       district      court       is     debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                             We

have independently reviewed the record and conclude that Brooks

has   not    made       the     requisite      showing.               Accordingly,         we        deny

Brooks’ motion to stay and his motion for discovery, deny a

certificate      of      appealability,             and    dismiss          the     appeal.           We

dispense     with        oral     argument          because          the    facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                          DISMISSED
                                                   2